Case 5:13-cv-00335-SMH-MLH Document 320 Filed 08/17/21 Page 1 of 8 PageID #: 3953




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

  RYAN HAYGOOD, DDS and                             CIVIL ACTION NO. 13-0335
  HAYGOOD DENTAL CARE, LLC

  VERSUS                                            JUDGE S. MAURICE HICKS, JR.

  BRIAN BEGUE, ET AL.                               MAGISTRATE JUDGE HORNSBY

                                  MEMORANDUM RULING

         Before this Court is a Determination of Attorney Fees, resulting from the prior

  granting of Defendant H.O. Blackwood’s Motion for Attorney Fees. See Record

  Documents 227 & 228. For the reasons that follow, Defendant H.O. Blackwood is

  awarded attorneys’ fees and costs in the amount of $64,285.52.

                                         BACKGROUND

         In March 2016, this Court granted Defendant H.O. Blackwood, D.D.S.’s Rule

  12(b)(6) motion, dismissing the Haygood Plaintiffs’ Section 1983 claims as prescribed

  and holding that the Sherman Act, state law defamation, and Louisiana Unfair Trade

  Practices Act (“LUTPA”) claims failed under Rule 12(b)(6) and the Twombly/Iqbal

  standard. See Record Documents 182 & 183. All claims against the Defendant were

  dismissed with prejudice. See id.

         As to the Section 1983 claim, this Court held that the Defendant is entitled to

  reasonable attorneys’ fees under Section 1988(b). See Record Document 227. Section

  1988(b) provides, in pertinent part:

         In any action or proceeding to enforce a provision of section[] . . . 1983 . . ., the
         court, in its discretion, may allow the prevailing party, other than the United States,
         a reasonable attorney’s fee as part of the costs.
Case 5:13-cv-00335-SMH-MLH Document 320 Filed 08/17/21 Page 2 of 8 PageID #: 3954




  42 U.S.C. § 1988(b). Section 1988(b) “authorizes a district court to award attorney’s fees

  to a defendant upon a finding that the plaintiff’s action was frivolous, unreasonable, or

  without foundation.” Fox v. Vice, 563 U.S. 826, 833, 131 S.Ct. 2205, 2213 (2011) (citation

  and internal quotation omitted). In finding the Haygood Plaintiffs’ Section 1983 claim

  frivolous, this Court reasoned:

         [A]lmost two years elapsed between the filing of the initial proceeding in state court
         in September 2011 and the filing of the federal lawsuit in February 2013. This Court
         holds that the Haygood Plaintiffs clearly knew, or should have known, of the overt
         acts which might constitute a Section 1983 violation when the state court lawsuit
         was filed in September 2011. This Court is also unconvinced that any of the
         allegations in the state court petition were sufficient to interrupt prescription. See
         Ford v. Stone, 599 F.Supp. 693 (M.D. La. 1984). Therefore, this Court finds that
         the alleged wrongdoing under Section 1983 by the instant Defendant has
         prescribed under Louisiana law.

         ...

         . . . The Court additionally notes that even if this action was not prescribed, the
         Rule 12(b)(6) Motion filed by the Dr. Blackwood nonetheless would be granted
         because the bald conclusory allegations that he was involved in a conspiracy with
         the Dental Board fails the plausibility standard established in Twombly and Iqbal.
         See Twombly, 550 U.S. 544, 127 S.Ct. 1955; Iqbal, 556 U.S. 662, 129 S.Ct. 1937.

  Record Document 182 at 7-9.

         As to the LUTPA claims, this Court held that the Defendant is entitled to reasonable

  attorneys’ fees under La. R.S. 51:1409(A), which provides, in pertinent part:

         Upon a finding by the court that an action under this Section was groundless and
         brought in bad faith or for purposes of harassment, the court may award to the
         defendant reasonable attorney fees and costs.

  This Court found that the Haygood Plaintiffs’ LUTPA claim wholly failed to rise to the level

  of facts necessary to support a claim under the LUTPA. See Record Document 182 at

  15. Thus, the LUTPA claims were groundless and brought in bad faith or for purposes of

  harassment, which entitled the Defendant to attorneys’ fees and costs under La. R.S.

  51:1409(A).

                                               2
Case 5:13-cv-00335-SMH-MLH Document 320 Filed 08/17/21 Page 3 of 8 PageID #: 3955




         Accordingly, Defendant’s Motion for Attorney Fees was granted on March 12,

  2018. See Record Document 227. Defendant timely filed Motions to Submit Detailed

  Time Reports for the Determination of Attorney Fees. See Record Document 264. This

  Court must now determine reasonable attorneys’ fees and costs.

                                    LAW AND ANALYSIS

         42 U.S.C. § 1988(b) authorizes a district court, in its discretion, to award a

  reasonable attorney’s fee to a prevailing party as part of the costs. Likewise, La. R.S.

  51:1409(A) authorizes award of reasonable attorneys’ fees and costs to a defendant

  when a court finds that the litigation was brought in bad faith or for purposes of

  harassment. In their submission of detailed time reports, H.O. Blackwood identified three

  categories of attorneys’ fees and costs spent in this litigation: (1) attorney time expended

  solely in defense of the instant suit, (2) time expended related to depositions relevant to

  both federal and state litigation, and (3) expenses related to depositions relevant to both

  federal and state litigation. See Record Document 264-1.

         Regarding the first and second categories, reasonable attorney fee awards in

  federal actions are determined by performing a two-step lodestar analysis. See Perdue

  v. Kenny A. ex rel. Winn, 559 U.S. 542, 551, 130 S.Ct. 1662, 1672 (2010), Hensley v.

  Eckerhart, 461 U.S. 424, 433, 103 S.Ct. 1933, 1939 (1983), Calix v. Ashton Marine LLC,

  No. 14-2430, 2016 WL 4194119, at *1 (E.D. La. July 14, 2016). First, “[a] lodestar is

  calculated by multiplying the number of hours reasonably expended by an appropriate

  hourly rate in the community for such work.” Heidtman v. Cty. of El Paso, 171 F.3d 1038,

  1043 (5th Cir. 1999). The lodestar is presumptively sufficient, 559 U.S. at 552, but may

  then be decreased or enhanced based on the relative weights of the twelve factors set



                                               3
Case 5:13-cv-00335-SMH-MLH Document 320 Filed 08/17/21 Page 4 of 8 PageID #: 3956




  forth in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir. 1974).

  See Heidtman, 171 F.3d at 1043. The Johnson factors are: “(1) the time and labor

  required; (2) the novelty and difficulty of the issues; (3) the skill required to perform the

  legal services properly; (4) the preclusion of other employment by the attorney; (5) the

  customary fee; (6) whether the fee is fixed or contingent; (7) the time limitations imposed

  by the client or circumstances; (8) the amount involved and results obtained; (9) the

  experience, reputation, and ability of the attorneys; (10) the undesirability of the case;

  (11) the nature and length of the professional relationship with the client; and (12) the

  award in similar cases.” 488 F.2d at 717–19.

         The prevailing party bears the burden of documenting and submitting the

  appropriate hours expended and hourly rates. See Hensley v. Eckerhart, 461 U.S. at 437,

  103 S.Ct. at 1941. Counsel for the prevailing party must make a good faith effort to

  exclude excessive, duplicative, or otherwise unnecessary entries. See id. at 434, 103

  S.Ct. at 1939–40. This Court, along with others within the Fifth Circuit, has noted that

  “some cases . . . require that attorneys perform work on numerous claims, issues or even

  proceedings, not all of which independently or standing alone give rise to a basis for an

  award of attorney’s fees.” Sabre Industries, Inc. v. Module X Solutions, LLC, No. 15-2501,

  2019 WL 4794103, at *1 (W.D. La. Sept. 30, 2019) (citing Cashman Equip. Corp. v. Smith

  Marine Towing Corp., No. CV 12-945, 2013 WL 12229038, at *7 (E.D. La. June 27, 2013),

  report and recommendation adopted, No. CV 12-945, 2013 WL 12228976 (E.D. La. July

  12, 2013)); see also NOP, LLC v. Kansas, No. CIV.A. 101423, 2011 SL 1485287, at *5

  (E.D. La. Mar. 23, 2011), report and recommendation adopted, No. CIV.A. 10-1423, 2011

  WL 1558687 (E.D. La. Apr. 18, 2011). In such cases, courts “need not segregate fees



                                               4
Case 5:13-cv-00335-SMH-MLH Document 320 Filed 08/17/21 Page 5 of 8 PageID #: 3957




  when the facts and issues are so closely interwoven that they cannot be separated.” Id.

  Rather, the determinative inquiry is whether the claims include a common core of facts or

  were based on related legal theories linking them to the successful claim. See id. If the

  facts and issues are closely interwoven, the prevailing party may recover reasonable

  attorneys’ fees incurred to defend against the intertwined claims. See id.

         In the instant case, the law from which the state defamation and Sherman Act

  claims arise do not provide for award of attorneys’ fees. See 15 U.S.C. §1 and §2. Based

  on review of the facts and circumstances of this case, this Court finds that all of the

  Plaintiff’s claims rest on a common core of operative facts such that it would be

  impracticable to separate the hours attributable to each related claim. The Defendant has

  also made a good faith effort to exclude unnecessary entries by reducing the attorneys’

  fees related to depositions by fifty percent, as these fees were associated with both

  federal and state depositions. See Record Document 264-1.

         This Court notes that some entries included in Record Document 264 are for hours

  that firm shareholder Madeline J. Lee and associate attorney Preston Mansour appeared

  for/attended depositions. See Record Document 264 at 26. The Fifth Circuit has noted

  that attorneys’ fees generally may not be recovered for attending, rather than participating

  in, or conducting depositions when the time spent is duplicative and unnecessary. See

  Coleman v. Houston Independent School Dist., 202 F.3d 264 (5th Cir. 1999). Given the

  nature of Plaintiff’s claims and allegations of conspiracy, this Court finds the entries for

  counsels’ separate attendance at co-defendants’ depositions reasonable. Thus, the

  Defendant has exercised sound billing judgment in seeking this award of attorneys’ fees.

  Based upon this Court’s review of the facts of this case and the Detailed Time Reports in



                                               5
Case 5:13-cv-00335-SMH-MLH Document 320 Filed 08/17/21 Page 6 of 8 PageID #: 3958




  Record Document 264, this Court finds that the hours requested by the Defendant are

  reasonable for purposes of the lodestar calculation.

         This Court must also determine reasonable hourly rates for billing attorneys and

  paralegals. A reasonable hourly rate is “to be calculated according to the prevailing

  market rates in the relevant community” and is a rate “adequate to attract competent

  counsel.” Blum v. Stenson, 465 U.S. 886, 895–97, 104 S.Ct. 1541, 1547–48. This Court

  accepts that hourly rates of $140 for a partner with 27 years of experience, $125 for an

  associate with 8-9 years of experience, $115 for an associate with 5-9 years of

  experience, and $70 and $75 for two paralegals are acceptable rates within the Western

  District of Louisiana. Such rates are also customary as to the fees normally charged by

  the firm. See Record Document 264-1. Thus, the hourly rate is reasonable for purposes

  of the lodestar calculation.

         Based on the foregoing analysis, the lodestar is $54,058.25. There is a strong

  presumption that this lodestar figure is reasonable, “but that presumption may be

  overcome in rare circumstances where the lodestar does not adequately take into account

  a factor that may be properly considered in determining a reasonable fee.” Perdue, 559

  U.S. at 554, 130 S.Ct. at 1673. The lodestar includes most, if not all, of the relevant factors

  constituting a reasonable attorney fee. See Pennsylvania v. Delaware Valley Citizens’

  Council for Clean Air, 478 U.S. 546, 566, 106 S.Ct 3088, 3098 (1986). Novelty and

  complexity of issues, special skill and experience of counsel, quality of representation,

  and results obtained from litigation are presumably fully reflected in the lodestar and thus

  cannot be independent bases upon which a court increases the lodestar. See Blum v.




                                                6
Case 5:13-cv-00335-SMH-MLH Document 320 Filed 08/17/21 Page 7 of 8 PageID #: 3959




  Stenson, 465 U.S. at 898–900, 104 S.Ct. at 1548–50. This Court finds that none of the

  Johnson factors warrant an increase or decrease in the award sought by Defendant.

        Under Rule 1.5(a) of the Louisiana Rules of Professional Conduct, the factors to

  be considered in determining the reasonableness of attorney’s fees are substantially

  similar to those considered under the federal lodestar analysis. This Court likewise finds

  that none of the Rule 1.5(a) factors warrant an adjustment to the award sought by the

  Defendant.

        As to the third category of costs relating to federal and state depositions identified

  in Record Document 264-1, reasonable out-of-pocket expenses such as photocopying,

  paralegal assistance, travel, and telephone are recoverable in cost awards. See

  Associated Builders & Contractors of La., Inc. v. Orleans Par. Sch. Bd., 919 F.2d 374,

  380 (5th Cir. 1990). Ultimately, reasonableness of costs awarded is within the sound

  discretion of the Court. See id.; see also La. Code Civ. Proc. Ann. art. 1920.

        Accordingly, this Court has reviewed the requested deposition expenses and

  strikes Defendant’s request for meal expenses totaling $120.41. This Court otherwise

  finds the requested expenses in Record Document 264 reasonable. Thus, the adjusted

  total for deposition costs is $20,454.53. Given that the Defendant requested fifty percent

  of costs and because the costs are applicable to federal and state suits, an award of fifty

  percent of costs is reasonable. Thus, this Court awards the Defendant costs totaling

  $10,227.27.

                                       CONCLUSION

        Based on the foregoing analysis, this Court finds attorneys’ fees in the amount of

  $54,058.25 reasonable and costs in the amount of $10,227.27 to be reasonable.



                                              7
Case 5:13-cv-00335-SMH-MLH Document 320 Filed 08/17/21 Page 8 of 8 PageID #: 3960




  Defendant H.O. Blackwood, D.D.S. is hereby awarded $64,285.52 in attorneys’ fees and

  costs.

           An order consistent with the terms of the instant Memorandum Ruling shall issue

  herewith.

           THUS DONE AND SIGNED, in Shreveport, Louisiana, this 17th day of August,

  2021.




                                              8
